DETAILED ACTION
1.	Claims 1-29 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The IDS filed 11/3/2021 is considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitations "the new data structures" and “the controllers’ logic”.  There is insufficient antecedent basis for these limitations in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-3, 7, 9, 13-15, 19, 21, and 24-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morwald et al. (US 6925354 B2).

In regard to claim 1, Morwald discloses a system (30) comprising: 
a computing device with a controller (50) for actuating a plurality of actuators (206, 208) of a molding machine (100) in an actuation sequence, each distinct actuation of one of the actuators during the actuation sequence constituting a respective machine component actuation of an associated machine component (Fig. 1 and Column 3 line 33-Column 4 line 39); 
and a display device with a human-machine interface 'HMI' (40) operable to (Column 2 lines 43-49 and Column 4 lines 44-46: touchscreen): 
present a graphical user interface 'GUI' (700, 900, 1000, 1100) specific to a chosen machine component actuation; and for each of a plurality of other machine component actuations, define within the GUI, based on operator input, a machine constraint in the form of a distinct rule specifying a state of the chosen machine component actuation relative to a state of the other machine component actuation for preventing interference between the two machine component actuations, wherein the distinct rules take the form of a data structure (Fig. 2, Column 1 lines 45-52, Column 2 lines 3-20, Column 4 lines 40-58, and Column 6 lines 3-4: gui is provided for defining safety rules of basic movement modules relative to other basic movement modules. The rules are in the form of data structure (schematic) of Boolean data types); 
wherein the controller is configured, based on the rules defined within the GUI, to trigger an action, upon violation of any one of the rules, for reducing a risk of interference between the chosen machine component actuation and a respective one of the other machine component actuations (Column 1 lines 11-15, Column 2 lines 12-16, Column 5 lines 21-24, and Column 5 lines 31-33: prohibit movement and produce error message).

In regard to claim 2, Morwald discloses wherein the action is interrupting the actuation sequence (Column 1 lines 11-15, Column 2 lines 12-16, Column 5 lines 21-24, and Column 5 lines 31-33: prohibit movement and produce error message).

In regard to claim 3, Morwald discloses wherein the action is generating a user notification at the HMI (Column 1 lines 11-15, Column 2 lines 12-16, Column 5 lines 21-24, and Column 5 lines 31-33: prohibit movement and produce error message).

In regard to claim 7, Morwald discloses wherein the state of the chosen machine component actuation is expressed, within the GUI, as a position of the associated machine component actuated by the chosen machine component actuation (Fig. 2 and Column 5 lines 15-16: each possible action of a basic movement modules including a position such as ‘Open’).

In regard to claim 9, Morwald discloses wherein the state of the other machine component actuation is expressed, within the GUI, as a position of the associated machine component actuated by (Fig. 2 and Column 5 lines 15-16: each possible action of a basic movement modules including a position such as ‘Out’).

In regard to claims 13-15, 19, and 21, method claims 13-15, 19, and 21 correspond generally to system claims 1-3, 7, and 9, respectively, and recite similar features in method form, and therefore are rejected under the same rationale. 

In regard to claim 24, medium claim 24 corresponds generally to system claim 1 and recites similar features in medium form and therefore is rejected under the same rationale.

In regard to claim 25, Morwald discloses wherein the controller is part of the computing device (Fig. 1 and Column 3 line 33-Column 4 line 39).

In regard to claim 26, Morwald discloses wherein the HMI is operable to present a GUI specific to each of a plurality of chosen machine component actuations and, in respect of each chosen machine component actuation, define within the GUI, based on operator input, a machine protection constraint in the form of a rule specifying a state of the chosen machine component actuation relative to a state of each of a plurality of other machine component actuations for preventing interference between the chosen machine component actuation and the other machine component actuation (Fig. 2, Column 1 lines 45-52, Column 2 lines 3-20, and Column 4 lines 40-58: gui is provided for defining safety rules of a basic movement module relative to other basic movement modules. Different basic movement modules can be selected to create different safety conditions and therefore each will have a GUI. For example, the GUI of Fig. 2 is for basic movement module ‘Mould’ with actuation ‘Open to A’. A different basic movement module could be selected for another safety condition that would result in GUI specific to each of a plurality of chosen machine component actuations).

In regard to claim 27, Morwald discloses wherein: 
the data structure comprises a plurality of fields (Fig. 2 and Column 4 lines 54-55: each Boolean can be considered a field of the schematic); 
the HMI is operable to communicate the data structure to the controller via an operative coupling; and the controller is arranged to use the data structure to configure itself to effect the rules specified in the data structure (Fig. 1, Column 2 lines 16-20 and Column 6 lines 1-6: the created safety conditions, which are schematically saved (the data structure), are provided to the console in order to utilize the defined rules of the safety conditions when operating the injection-moulding machine).

In regard to claim 28, Morwald discloses wherein the data structure comprises a plurality of subordinate data structures each representing the rules associated with one of the chosen machine component actuations (Fig. 2 and Column 4 lines 54-55: each Boolean can be considered a subordinate data structure of the schematic).

In regard to claim 29, Morwald discloses wherein the controller is further configured to perform the following operations: 
store the data structure with other data structures that are used to run the molding machine (Column 2 lines 16-20, Column 4 lines 22-24, Column 5 lines 42-51, Column 6 lines 23-42); 
process the data structure by a controller program to generate other supporting data structures (Column 5 lines 15-20, Column 5 lines 27-30, Column 6 lines 23-42); 
(Column 1 lines 10-15, Column 1 lines 45-52, Column 4 lines 5-10, Column 4 lines 21-27, Column 5 lines 42-51, Column 6 lines 23-42); 
generate commands for different machine component actuators (Column 3 lines 41-63); 
and evaluate and enforce the machine protection constraints defined using the GUI (Column 4 lines 40-43, Column 5 lines 25-26, Column 5 lines 42-51, and Column 6 lines 23-42).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morwald et al. (US 6925354 B2) and further in view of Taruya et al. (US 2019/0358879 A1).

In regard to claim 12, Morwald discloses wherein the molding machine is an injection molding machine (Column 3 lines 41-42).
While Morwald teaches the injection molding machine and the plurality of other machine component actuations and further teaches each possible action of a basic movement module (Column 5 lines 15-16), they fail to explicitly show the plurality of other machine component actuations are selected from a set of machine component actuations comprising: mold opening; mold closing; ejector forward; ejector back; stripping device forward; stripping device back; take-off device forward; take-off device back; mold core moving from a first molding position to a second molding position; and mold 
a set of machine component actuation including mold opening/closing, ejector forward/back, and mold core moving position (Paragraphs 0030 and 0031).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Morwald and Taruya before him before the effective filing date of the claimed invention, to modify the plurality of other machine component actuations taught by Morwald to include the a set of machine component actuation including mold opening/closing, ejector forward/back, and mold core moving position of Taruya, in order to obtain wherein the plurality of other machine component actuations are selected from a set of machine component actuations comprising: mold opening; mold closing; ejector forward; ejector back; mold core moving from a first molding position to a second molding position; and mold core moving from the second molding position to the first molding position.  It would have been advantageous for one to utilize such a combination as utilizing machine component actuation states of an injection molding machine known in the state of the art and typically utilized with respect to injection molding.
Morwald and Taruya do not explicitly recite the stripping device forward, stripping device back, take-off device forward, and take-off device back, but these are known states of injection molding component actuations and therefore would be obvious with respect to Morwald, Taruya, and the state of the art to arrive at the claimed wherein the plurality of other machine component actuations are selected from a set of machine component actuations comprising: mold opening; mold closing; ejector forward; ejector back; stripping device forward; stripping device back; take-off device forward; take-off device back; mold core moving from a first molding position to a second molding position; and mold core moving from the second molding position to the first molding position.  It would have been advantageous for one to utilize such a combination as utilizing machine component actuation states of .

Allowable Subject Matter
7.	Claims 4-6, 8, 10, 11, 16-18, 20, 22, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The subject matter of each of claims 4, 5, 6, 8, 10, and 11, and corresponding similar claims 16, 17, 18, 20, 22, and 23, is not disclosed in the prior art of record in combination with the other elements recited. 
In regard to claims 4 and 16, the prior art of record discloses the GUI and the rules, see above rejection of at least claim 1, but fails to disclose the particulars of the GUI comprising a table where each rule is represented by a row within the table, in combination with the other elements recited, as required by the claims. Tables are typically well known in the state of the art with respect to GUI’s.  However, the arrangement of Morwald, specifically the use of ‘animated electric switch symbols’ (see Column 4 lines 55-58) to represent the rules does not lend to the use of a table to represent the rules as required by the claims.
In regard to claims 5, 6, 17, and 18, the prior art of record discloses the rules, see at least the rejection of claim 1, but fails to disclose the rules specifying a temporal relationship, in combination with the other elements recited, as required by the claim.   
In regard to claims 8, 10, 20, and 22, the prior art of record discloses expressing the state of the components as a position, see at least the rejections of claims 7 and 9, but fails to disclose the particulars of an offset from a reference position, in combination with the other elements recited, as required by the claims.


Response to Arguments
8.	The amendments to the claims have overcome the previous 35 U.S.C. 101 rejections of the claims. Accordingly, the 35 U.S.C. 101 rejection are withdrawn.

9.	The arguments regarding the prior art rejections have been fully considered but they are not persuasive.
	It is argued that Morwald fails to disclose all the subject matter of the independent claims because (1) the “rules” of the presently amended claims are readily distinguishable from the “safety conditions” disclosed in Morwald, (2) Morwald does not teach “a distinct rule” because the presently amended claims provide the user with flexibility in defining complex constraints in contrast to the basic safety conditions disclosed in Morwald, (3) the safety conditions described in Morwald relate to states of other movement modules and not those of their actuation and the amended claims requires the rules to specify a state of the machine component actuation (e.g. a specific time/position during its movement), and (4) Morwald fails to disclose at least “wherein the distinct rules take the form of a data structure further comprising a plurality of fields” as and therefore the “safety condition” “in the form of Boolean operations” of the "Boolean operations" do not include "a plurality of fields" as recited in new claim 27, and therefore the "safety condition" "in the form of Boolean operations" of Morwald fails to disclose the "machine protection constraint in the form of a distinct rule" that "take the form of a data structure". The examiner respectfully disagrees. 

 In response to (2), the examiner incorporates the response to (1) herein, as Morwald does teach a ‘distinct rule’ as provided in the claims. Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., provide the user with flexibility in defining complex constraints in contrast to the basic safety conditions) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, each of the different Boolean operations of Morwald corresponds to a different rule for each of the other components in relation to the chosen machine component. That is, in Fig. 2, the ‘Kernel 1 out’ can be considered a distinct rule and ‘Kernel 2 retracted’ can be considered another distinct rule with respect to the ‘Open mould to A’ state of the chosen machine component actuation.
In response to (3), the ‘extended’, ‘retracted’, ‘out’ are all states of the actuation of the movement modules. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a specific time/position during its movement) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). A movement module that can be 
In response to (4), ‘data structure’ is a rather broad term that can refer to a number of different ways of organizing data. As provided in Morwald, each of the rules (Boolean operations) make up a schematic which is stored for the overall ‘safety condition’. That is the schematic with the Boolean operations can be considered a data structure.  Further, the independent claims do not recite “comprising a plurality of fields” and therefore cannot be a reason as to why Morwald does not teach the subject matter of the independent claims. Further, ‘field’ is also a rather broad term that can refer to a number of different definitions and the examiner believes that each of the represented Boolean operations (rules) in the schematic could refer to a field (e.g. particular area in which the same type of information is regularly recorded) of the schematic.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173